IN THE COMMONWEALTH COURT OF PENNSYLVANIA


David George Lusick,                    :
                  Appellant             :
                                        :
            v.                          :    No. 1952 C.D. 2015
                                        :
Lynne Abraham, Elizabeth                :
Varki Jobes, John Hunter Bennett,       :
Thomas Dolgenos, Robert M. Falin,       :
Ronald Eisenberg, Arnold Gordon,        :
Lynne Herbert O'Connor,                 :
Karen Brancheau, Hugh J. Burns,         :
Brad Bender, Andrew Klein               :


                                     ORDER


             NOW, September 7, 2017, having considered appellant’s application

for reargument/reconsideration, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge